Citation Nr: 0216218	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  94-41 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the right knee, left ankle, right shoulder, and 
hips.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran's DD214s of record reflect that he served on 
active duty from January 1962 to October 1966, from October 
1974 to October 1991.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1992 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
service connection for degenerative joint disease.

The current appeal has been subject to a lengthy appellate 
process to afford the veteran the maximum assistance with the 
development with his claim.  The appellate process included 
Board remands in February 1997 and June 1999.  The June 1999 
Board remand specifically requested that the veteran be 
afforded a VA examination for the issue of service connection 
for degenerative joint disease.  The examination has been 
conducted and the issue is again before the Board for 
appellate review.

The veteran is already service-connected for a left knee 
disability, which is rated based on limitation of motion of 
the part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002).  Painful limitation of motion combined with X-
ray findings of arthritis are a factor to be considered when 
evaluating a service-connected disability that is rated based 
on limitation of motion. See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
Accordingly, the Board refers the issue of any current 
degenerative changes in the left knee to the RO for 
evaluation.

In regards to the veteran's service connection claim for an 
acquired psychiatric disorder, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issue decided has been developed and obtained, and all 
due process concerns as to the development of the issue have 
been addressed.

2.  While on active duty, the veteran complained of right 
knee pain and was diagnosed with minor degenerative changes 
to the right knee.

3.  The veteran was not diagnosed with degenerative joint 
disease of the left ankle, right shoulder, or either hip 
while on active duty.

4.  The veteran does not currently have degenerative joint 
disease of the left ankle, right shoulder, or either hip.

5.  The veteran currently has minor degenerative changes of 
the right knee.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was incurred 
while on active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  Degenerative joint disease of the right ankle, right 
shoulder, or either hip was not incurred in or aggravated by 
active duty, and may not be presumed to have incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Summary of the Evidence of Record

Service Medical Records

The veteran's January 1962 Report of Medical Examination for 
enlistment reflects that the veteran had mild scoliosis of 
the spine; no abnormalities relating to his joints were 
noted.  His January 1962 Report of Medical History for 
enlistment reflects that the veteran indicated that he did 
not or ever have swollen or painful joints, arthritis, any 
joint deformity, a painful or trick shoulder, or a trick or 
locked knee.  The veteran did indicate that he had a simple 
fracture of his left collarbone due to football.

A January 1966 Report of Medical Examination for extension of 
enlistment again reflects mild scoliosis of the spine with no 
abnormalities relating to his joints noted after clinical 
evaluation.  His October 1966 Report of Medical Examination 
for release from active duty reflects that the veteran's 
upper and lower extremities were clinically evaluated as 
normal.

An August 1974 Report of Medical Examination for the U.S. 
Navy reflects that the veteran's upper and lower extremities 
were clinically evaluated as normal.  His August 1974 Report 
of Medical History reflects that the veteran indicated that 
he did not or ever have arthritis, joint deformity, a painful 
or trick shoulder, recurrent back pain, or a trick or locked 
knee.

A June 1982 service medical record reflects that the veteran 
complained of pain in his left shoulder and contains an 
assessment of subdeltoid bursitis.  Another June 1982 service 
medical record reflects that the veteran's subdeltoid 
bursitis was treated with anti-inflammatories.

A July 1982  service medical record reflects that the veteran 
complained of bilateral shoulder pain and knee pain and 
contains an impression of bilateral subdeltoid bursitis with 
osteoarthritis of the knees to be ruled out.  An August 1982 
service medical record reflects that the veteran was there 
for bilateral knee pain and that the veteran indicated that 
he needed to rest after a few hundred yards of walking; no 
obvious deformities upon examination is noted.

A July 1982 consultation request to the orthopedic clinic 
reflects that the veteran had complained of persistent and 
progressive pain in both shoulders and knees and contains a 
provisional diagnosis to rule-out osteoarthritis of the 
shoulders and knees.  The August 1982 consultation report 
reflects that upon physical examination, no marked 
abnormalities were found except for something questionable 
regarding the left knee.  The examiner stated in the report 
that a left knee arthrogram was warranted but that the 
examiner could not explain the veteran's bilateral shoulder 
pain and bilateral knee pain on the basis of a possible tear 
of the left medial meniscus.

A September 1982 service medical record reflects that the 
veteran complained of a bruise on his right knee that he 
noticed about 48 hours previously but indicated no history of 
trauma; the service medical record contains an impression of 
a mild contusion of the right knee.  Another September 1982 
service medical record reflects that the veteran was 
presented for a follow-up for bilateral knee osteoarthritis 
that the record reflects was being followed by the orthopedic 
clinic.  The service medical record also indicates that the 
veteran complained of persistent knee discomfort but notes 
there was no recent trauma.  Also noted in the service 
medical record is an impression of "osteoarthritis-cannot 
[rule out] possible meniscus damage as postulated by ortho-as 
[veteran] relates".

An October 1982 service medical record reflects that the 
veteran had had a recent work-up for arthritis and 
arthroscopy of the left knee.

A November 1982 Report of Medical History report reflects 
that the veteran indicated that he had swollen or painful 
joints and a painful or trick shoulder or elbow, did not know 
if he had arthritis, and did not have or ever have a trick or 
locked knee.  The report reflects that the examiner developed 
the veteran's history and recorded that the veteran had 
multiple arthropathies of a migratory nature and stiffness.

A December 1982 consultation request reflects that the 
veteran had generalized arthralgia, weakness, was unable to 
stand for more than thirty minutes, and could not walk more 
than half a mile due to fatigue.  The request contains a 
provisional diagnosis of polyarthropathy, weakness, and an 
inability to perform duties.  The January 1983 consultation 
report reflects that the veteran was referred for evaluation 
of joint symptoms and weakness and his then current problems 
were an inability to perform his work tasks secondary to left 
knee pain, low back pain, and generalized weakness.  A report 
reflects that the veteran was physically examined and 
contains an assessment of a suspect story and a psychogenic 
overlap; the examiner noted that no significant evidence by 
history of exam was found.  A January 1983 service medical 
record reflects that the veteran was referred to the 
neuropsychiatric clinic for psychiatric testing for 
evaluation of his complaints of joint pain.

A February 1983 consultation request contains a provisional 
diagnosis of possible arthritis, reflects that the veteran's 
complaints of vague joint symptoms in the left knee, low 
back, and both hips.  The February 1983 consultation report 
reflects that a bone scan showed there was possibly minimally 
increased activity involving the knee joints, compatible with 
nonspecific or benign degenerative joint disorder with not 
other significant abnormalities identified.

A March 1983 service medical record reflects that a bone scan 
showed minimal joint findings compatible with complaints of 
degenerative joint disease with the knees otherwise negative 
while X-ray of the left knee, lumbosacral spine, and 
bilateral hips showed not evidence of an arthritic disease.  
The record contains an assessment of chronic arthralgia 
without evidence of arthritis or arthropathy which the 
examiner noted as suspect as secondary to a mood disorder and 
contains a recommendation that the veteran's primary 
physician give a clinical trial with anti-depressants.

His March 1983 Report of Medical Examination for separation 
reflects that the veteran's upper extremities were clinically 
evaluated as normal while minimal knee joint finding 
compatible with complaints of degenerative joint disease was 
noted for his lower extremities.

An October 1983 service medical record reflects a master 
treatment plan for an adjustment disorder, degenerative joint 
disease, a plan for a medical board.  A November 1983 Report 
of Medical Board reflects that a bone scan disclosed a small 
degree of degenerative joint disease consistent with previous 
findings but that the degenerative joint disease was not 
severe enough to limit the veteran from complete activity and 
contains a diagnosis of degenerative joint disease, stable 
and not considered disabling for duty.

The veteran's June 1984 Report of Medical Examination 
reflects that the veteran's upper and lower extremities were 
clinically evaluated as normal while a scoliosis was noted.  
The report also noted the veteran' history of multiple system 
complaints.  His June 1984 Report of Medical History reflects 
that the veteran indicated pain in both knees and his lower 
back and indicated that he had or did have swollen or painful 
joints, arthritis, bone, joint or other deformity, a painful 
or trick shoulder or elbow, recurrent back pain, and a trick 
or locked knee.

An October 1984 consultation request contained a provisional 
diagnosis of degenerative joint disease in the shoulder, 
knees and right hip with possible bursitis in the right 
shoulder.  The attached consultation report reflects an 
impression of no evidence of inflammatory synovitis or 
significant degenerative joint disease with subjective 
complaints of tingling in the fingers, with no clinical 
correlation.  The report contains a history and comment 
portion that reflects the veteran's history of multiple joint 
complaints.  The report reflects that physical examination 
was totally within normal limits with no evidence of acute or 
chronic degenerative or inflammatory disease and that a 
review of X-rays did not demonstrate any evidence of evidence 
of the arthritis that had been previously noted.

An October 1984 service medical record contains an assessment 
that reflects the veteran's left shoulder may have had 
bursitis or tendinitis but that his other joints probably had 
a degenerative joint process, which was noted as becoming 
incapacitating to the veteran.

An October 1984 Radiographic Report reflects that that the 
visualized bones, joints and associated soft tissues of the 
veteran's knees were normal without evidence of fracture or 
other abnormality and the visualized bones, joints, and 
associated soft tissues of his hips were without evidence of 
fracture or other abnormality.  A November 1984 bone scan 
report contains an impression of thoracic scoliosis and 
degenerative changes in the right knee.

A February 1986 Report of Medical Board contains primary 
diagnoses of 1) occupational problem, 2) mixed personality 
disorder with passive aggressive schizoid and narcissistic 
features manifested by resistance to commands for adequate 
performance, emotional coldness, social isolation, sense of 
self importance and uniqueness, entitlement, and feelings of 
rage at not having his entitlements met, 3) chronic 
mechanical low back pain with minimal degenerative joint 
disease, 4) status post septoplasty and essential 
hypertension, and 5) hyperlipidemia.

The veteran's February 1986 Statement of Rebuttal to Medical 
Board reflects that the veteran felt he should have been 
entitled to a limited duty or a limited assignment board 
while he finished his time to retirement, indicating that he 
needed a lot of time to recover and rebuild a shattered 
psychological and physical countenance.  The veteran 
indicated in his statement that he felt that he needed to 
work on his hypertension, depression, low back pain, and  
residuals of post-traumatic stress disorder.

A March 1986 Report of Medical Board reflects that the 
veteran's rebuttal had been reviewed and that the Medical 
Board concurred with the diagnoses and recommendations made 
in the February 1986 report with a recommendation that the 
veteran be returned to full duty, allowing for appropriate 
administrative procedures to be pursued if the veteran was 
unwilling to comply with the recommendations.

His March 1990 Report of Medical Examination reflects that 
the veteran's upper and lower extremities were clinically 
evaluated as normal.  The March 1990 Report of Medical 
History reflects that the veteran indicated that he had or 
had had swollen or painful joints (painful elbows and knees), 
arthritis and joint deformity (bursitis diagnosis "75-80"), 
and that he did not or ever have a painful or trick knee or a 
trick or locked knee.

A May 1990 consultation report contains an impression of 
chronic degenerative joint disease that was in extremely good 
control.  A February 1991 service medical record reflects 
that the veteran complained of two months of right shoulder 
pain and contains an impression of anterior right shoulder 
strain.

Non-Service Medical Records and Evidence

April 1983 VA X-ray report reflects that films of the veteran 
right and left knee showed no osseous or articular 
abnormalities, that his hip joints showed no evidence of 
arthritis or degenerative changes, and that there was a small 
calcification in the soft tissue along the upper medial side 
of the humoral shaft of the right shoulder, attributed to 
tendonitis.  An April 1983 VA Report of Medical Examination 
for Disability Evaluation reflects that the veteran indicated 
that he had pain and stiffness in both knees, both hips, both 
shoulders, and mid and lower spine, and that mental 
concentration was difficult.

A March 1992 VA General Medical examination report contains a 
diagnosis of degenerative joint disease, panic anxiety 
disorder, and a personality disorder.  The examination report 
reflects that the VA physician conducted a physical 
examination of the veteran, but does not reflect that a 
mental status examination was conducted.  Instead, the March 
1992 report reflects that the VA physician noted that the 
veteran had been diagnosed with a personality disorder and a 
panic anxiety disorder and that the veteran was to see a 
psychiatrist.

An August 1992 VA medical record reflects in the history 
portion that the veteran had a history of severe depression 
and that he was hospitalized in 1983 and 1986 for that 
condition.  The history portion also reflects that the 
veteran's chief complaint was joint pains and that he 
described most of his pain in his knees and his right elbow.  
The medical record reflects that a past history, family 
history, social history, physician examination, and 
laboratory studies were conducted.  The medical record 
contains clinical diagnoses that include chronic alcoholism 
and depressive syndrome, with the examiner indicating 
afterward that the veteran had a history of chronic 
depression and a history of alcoholism.

The veteran was afforded an orthopedic examination in August 
1992 in connection with vocational rehabilitation.  The 
examination report reflects that examination of each knee 
revealed only some mild chondromalacia of each patella, all 
ligaments were intact, the cruciate and collateral were 
intact, no popliteal masses were noted.  The report further 
reflects that X-rays revealed no narrowing of the interspace 
and no spur fomentation was noted of the lumbosacral spine 
and that X-rays of each knee did not reveal spurring, loose 
bodies, or undue sclerosis of the joint surface of either 
knee.  The examiner stated that it was his impression that 
the veteran had chronic low back pain with probably some 
early degenerative changes in the facet joints of L5-S1, and 
some early degenerative changes of each knee.

In February 1997, the Board remanded the current issue on 
appeal for further development, to include a complete 
orthopedic evaluation.

An October 1997 VA Joints Exam report reflects that the 
examiner did not completely review the veteran's extensive 
service medical records and contains an impression of mild 
osteoarthritis of both knees and right hip and low back pain, 
etiology undetermined, but mentions that X-rays were pending 
for both impressions.

A November 1997 VA Radiographic Report reflects that both 
hips appeared intact and contains an impression of "negative 
right hip".  Another November 1997 VA Radiographic Report 
pertaining to the veteran's knees indicates that both knees 
did not demonstrate osseous abnormalities and contains an 
impression of "negative knees".  A November 1997 VA 
Radiographic Report for the lumbosacral spine reflects a 
transitional L5 which some authors feel can be the etiology 
for low back instability and/or pain and reflects that the 
veteran's spine was otherwise essentially negative with minor 
degenerative changes.

A November 1997 VA Bone Exam report reflects that the veteran 
indicated that he noted a gradual onset of pain and stiffness 
in both knees in 1981, with onset of pain in his right hip 
and left ankle beginning later.  At the time of the exam, he 
indicated that his knees bothered him more than his other 
joints.  As reflects the report, the veteran further 
indicated that he only experiences occasional pains in his 
right hip and left ankle.  The report further reflects that 
examination of the veteran's right hip and left ankle 
revealed both joints had a normal contours while X-rays of 
the hip failed to reveal any orthopedic abnormalities of 
significance with no evidence of any arthritic changes.  The 
report reflects that X-rays of both knees revealed that the 
joint spaces were well maintained and there was no evidence 
of arthritic changes.  The VA examiner states in the report 
that X-ray and physical examination do not show objective 
signs of degenerative joint disease in any of the involved 
joints and that the veteran's elevated sedimentation rates in 
service could not be explained by the examiner from an 
orthopedic standpoint.

In June 1999, the Board again remanded the issue currently on 
appeal for further development.  A complete orthopedic 
examination, after a review of the claims folder, was 
requested to definitively ascertain whether or not the 
veteran suffers from degenerative joint disease and to obtain 
etiology opinions.

A December 1999 Spine Exam report reflects the specific 
requests contained in the June 1999 Board remand, including 
that the veteran's claims folder to be reviewed, and 
indicates that the veteran's medical were indeed reviewed.  
The report reflects that X-rays of the veteran's right elbow, 
right shoulder, and left knee revealed no significant 
arthritic changes, with the only degenerative arthritis found 
as a small, minute spur protruding from the under surface of 
the distal clavicle.

December 1999 VA Radiographic Reports reflect an old 
compression deformity at C-7, early degenerative changes with 
minimal bilateral foraminal encroachment at C4-C5 and C5-C6, 
no significant arthritic changes or osseous abnormalities of 
the right shoulder, and no arthritic changes or other 
abnormalities found regarding the right elbow.

II.  Service Connection for Degenerative Joint Disease

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Certain 
chronic diseases, including arthritis, are considered to have 
been incurred in service even though there is no evidence of 
such disease during the period of service when the chronic 
disease manifests to a compensable degree within one year 
from separation from service.  38 U.S.C.A. §§ 1137, 1112 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

To begin, the Board notes, with specific regard to the 
veteran's contentions that he has degenerative joint disease 
of multiple joints with onset in service, there is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnoses or medical causation.  While he 
is competent to describe his symptoms, his statements that 
specifically relate to medical diagnoses are insufficient.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As 
such, the Board finds that the veteran's statements outside 
of describing his symptoms do not qualify as competent 
medical evidence to establish service connection.

Left Ankle, Right Shoulder, and Hips

The veteran submits, in essence, that he is entitled to 
service connection for degenerative joint disease of the left 
ankle, right shoulder, and hips.  After a complete and 
thorough review of the evidence of record, the Board cannot 
agree.

Contrary to the veteran's assertions, his service medical 
record do not reveal is diagnoses of degenerative joint 
disease specific to his left ankle, right shoulder, or either 
hip.  His service medical records revealed: in addition to 
the veteran's vague complaints of vague joint symptoms of the 
hips, a February 1983 consultation request reflected a 
provisional diagnosis of possible arthritis; an October 1984 
consultation request contained a provisional diagnosis of 
degenerative joint disease of the shoulder and right hip, and 
possible bursitis on the right shoulder; an October 1984 
service medical record contained an assessment that his other 
joints probably had a degenerative joint process.  A 
provisional diagnosis is a diagnosis that is formed for 
temporary purposes.  See Dorland's Illustrated Medical 
Dictionary (27th ed. 1988).  The provisional diagnoses were 
given as the veteran was being sent out for testing and/or 
examination by a specialist.  None of the correlating reports 
sustain the provisional diagnoses: the February 1983 
consultation report only reflected possibly minimally 
increased activity involving the veteran's knee joints; a 
March 1983 service medical record reflected no X-ray findings 
of arthritic disease of the hips; the October 1984 
consultation report contained an impression of no significant 
degenerative joints disease and that X-rays did not reveal 
any evidence of the arthritis previously noted; and October 
1984 radiographic report reflected no evidence of fracture or 
other abnormality of the hips.  To reiterate, the veteran's 
service medical record do not reveal is diagnoses of 
degenerative joint disease specific to his left ankle, right 
shoulder, or either hip.  Accordingly, the question before 
the Board is whether the veteran's currently has a 
degenerative joint disease of these joints that is related to 
his active duty such that service connection can be granted.  
See 38 C.F.R. § 3.303(d) (2002).

The evidence of record does not reveal that the veteran 
currently has degenerative joint disease of the left ankle, 
right shoulder, or either hip.  While the October 1997 VA 
examination report contained an impression of mild 
osteoarthritis of the right hip, the examination report 
further mentioned that X-rays were pending.  The November 
1997 VA radiographic report did not sustain the right hip 
impression of osteoarthritis.  The November 1997 VA 
examination report reflected that X-rays of the hip failed to 
reveal evidence of any arthritic changes of the hip and that 
physical examination did not show objective signs of 
degenerative joint disease in any of the involved joints (the 
veteran had complained of pain in his left ankle as well).  
And while the December 1999 spine examination report 
reflected a minute spur protruding from the under surface of 
the distal clavicle, the December 1999 radiographic report 
specifically indicated no significant arthritic changes of 
the right shoulder were found.  At its core, a claim for 
service connection requires a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 
38 C.F.R. § 3.1(k) (2002).  As the evidence of record does 
not sustain a diagnosis of degenerative joint disease of 
either the left ankle, right shoulder, or hips, the veteran 
does not have a current disability for which service 
connection can be granted.  Id.  Accordingly, the Board must 
find that service connection is not warranted.

The veteran's service medical records did reveal numerous and 
multiple complaints of pain of various joints.  While the 
veteran has maintained his complaints of pain of multiple 
joints after service, the August 1992 VA medical record 
revealed that he described most of pain in his knees and 
right elbow and a November 1997 VA examination report 
reflected that he only experienced occasional pains in his 
right hip and left ankle.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. 
App. 282 (1999).  Consequently, the Board must conclude that 
the veteran's complaints of pain in various joints, alone, 
are not enough to warrant service connection.  See also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Additionally, certain chronic diseases, including arthritis, 
are considered to have been incurred in service even though 
there is no evidence of such disease during the period of 
service when the chronic disease manifests to a compensable 
degree within one year from separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2002)  As the veteran does not 
currently have degenerative joint disease of the left ankle, 
right shoulder, or either hip, it follows that he did not 
have degenerative joint disease of any of the specified 
joints to a compensable degree within a year of his 1991 
discharge from active duty. As such, the Board finds that 
degenerative joint disease of the left ankle, right shoulder, 
or either hip may not be presumed to have been incurred while 
on active duty.

In brief, the preponderance of the evidence is against a 
finding that service connection for degenerative joint 
disease of the left ankle, right shoulder, or either hip  is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2002).

Right Knee

Unlike the joints discussed above, the evidence of record 
reveals that the veteran does currently have minimal 
degenerative changes of the right knee.  While the November 
1997 VA bone examination report reflected X-rays revealed no 
evidence of arthritic changes in his right knee, the August 
1992 orthopedic examination report reflected that X-rays were 
conducted and contained an impression of early degenerative 
changes vis-à-vis the right knee.  Also of note, a November 
1984 bone scan revealed degenerative changes in the right 
knee while the veteran was on active duty.  While the 
evidence of record revealed conflicting evidence of any 
arthritic changes in the right knee, the evidence of record 
did specifically revealed degenerative changes to the right 
knee while the veteran was on active duty.  Accordingly, with 
resolution of every reasonable doubt in the veteran's favor, 
the Board finds that service connection is warranted for 
minor degenerative joint disease of the right knee.  See 
38 C.F.R. §§ 3.102, 3.303 (2002).

III.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b), (c) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the laws and regulations pertinent to the principles of 
service connection via the November 1993 Statement of the 
Case (SOC) and the October 1998 Supplemental SOC (SSOC).  The 
veteran was informed of VA's heightened duty to assist with 
the development of his claim via letter in July 2002.  A July 
2002 SSOC additionally informed the veteran that VA would 
obtain evidence that he had sufficiently identified from 
government agencies, employers, and medical providers, 
including VA.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claim have been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  In the instant case, the veteran's 
service medical record and numerous VA examination reports 
have been obtained.  The appellant has not identified 
additional evidence or indicated that a private medical 
provider is treating him.  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.

Service connection for degenerative joint disease of the left 
ankle, right shoulder, and hips is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

